253 S.W.3d 133 (2008)
Edwin JONES, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90131.
Missouri Court of Appeals, Eastern District, Division Two.
May 20, 2008.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Richard Anthony Starnes, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.
Prior report: 66 S.W.3d 122.

ORDER
PER CURIAM.
Edwin Jones (Jones) appeals the motion court's denial of his Rule 29.15 motion. The motion court found that Jones had not pled facts which would entitle him to relief. We affirm.
We have reviewed the briefs of the parties and the record of appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).